Exhibit 10(c)1
 
RETENTION AGREEMENT


THIS RETENTION AGREEMENT (the "Agreement"), made and entered into by and between
GEORGIA POWER COMPANY (the "Company") and MICHAEL A. BROWN ("Employee"), shall
be effective as of January 1, 2011 (the "Effective Date").
W I T N E S S E T H:
WHEREAS, employee has been employed by the Company or an affiliate of the
Company over forty (40) years; and
WHEREAS, employee expressed a desire to retire early; and
WHEREAS, due to immediate business needs the Company wishes to encourage
Employee to continue employment with the Company as Executive Vice President for
a one-year term and to provide Employee with a retention award for the service
he will provide to the Company and
WHEREAS, this Agreement should be treated as an Award made by the Compensation
and Management Succession Committee of the Southern Company Board (the
"Compensation Committee") under the Southern Company Omnibus Incentive
Compensation Plan as amended and restated effective January 1, 2007 (the
"Omnibus Plan").
NOW, THEREFORE, in consideration of the premises, and the agreement of the
parties set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
1.           Retention Payment Amount.
Employee shall become vested in the following amount provided Employee is
actively employed with the Company on the designated Employment Vesting Date set
forth below:
 

   Retention Payment Amount       Employment Vesting Date              
 $373,895.00     December 31 2011  

 
The award under this Paragraph 1 shall be treated as a cash-based award under
the terms of the Omnibus Plan, and therefore, governed by the terms of that
Plan.


1

 
 

--------------------------------------------------------------------------------

 




2.           Timing and Form of Payment of Retention Amount.
(a)           Generally.  Unless modified by the provisions set forth in
Paragraphs 2(b)-2(f),
the vested amount shall be paid in cash to Employee in a lump sum as part of the
compensation paid to Employee in the second payroll period following December
31, 2011 (the "Scheduled Payment Date") and in no event shall such amount be
paid later than March 15, 2012.
(b)           Death.  If Employee dies while in active service with the Company
after the Effective Date and prior to December 31, 2011, notwithstanding
anything to the contrary in this Agreement, Employee shall be treated as fully
vested in the retention award set forth in Paragraph 1.  The amount vested under
this Paragraph 2(b) shall be paid on the Scheduled Payment Date.  Employee shall
designate his beneficiary(ies) in the beneficiary designation form set forth in
Exhibit 1 to this Agreement.
(c)           Disability.  If Employee separates from service from the Company
after the Effective Date on account of becoming totally disabled as defined
under the Company's long term disability plan prior to December 31, 2011,
notwithstanding anything to the contrary in this Agreement, Employee shall be
treated as fully vested in the retention award set forth in Paragraph 1.  The
amount vested under this Paragraph 2(c) shall be paid on the Scheduled Payment
Date provided that, in any event, if Employee is a specified employee as defined
by Section 409A of the Internal Revenue Code of 1986 as amended (“Section
409A”), such payment must not occur until at least six (6) months following
Employee’s separation from service, if such delay is required by Section 409A.
(d)             Involuntary Termination.  If Employee separates from service
from the Company on account of being involuntarily terminated by the Company for
reasons other than Cause prior to December 31, 2011, notwithstanding anything to
the contrary in this Agreement, Employee shall be treated as fully vested in the
retention award set forth in Paragraph 1.  The amount vested under this
Paragraph 2(d) shall be paid on the Scheduled Payment Date provided that, in any
event, if Employee is a specified employee as defined by Section 409A, such
payment must not occur until at least six (6) months following Employee’s
separation from service, if such delay is required by Section 409A.
 

2
 
 

--------------------------------------------------------------------------------

 
(e)           Voluntary Termination or Termination for Cause.  If Employee
voluntarily terminates employment prior to December 31, 2011 or is terminated
for Cause solely as determined by the Company prior to the Scheduled Payment
Date, Employee forfeits all amounts under this Agreement and all amounts which
could have been paid under this Agreement.  For purposes of this Agreement,
"Cause" or "Termination for Cause" shall include the following conditions:
(1)
Failure to Discharge Duties.  Employee willfully neglects or refuses to
discharge his duties hereunder or refuses to comply with any lawful or
reasonable instructions given to him by the Company without reasonable excuse;

(2)
Breach.  Employee commits any material breach or repeats or continues (after
written warning) any breach of his obligations hereunder;

(3)
Gross Misconduct.  The Employee is guilty of gross misconduct.  For the purposes
of this Agreement, the following acts shall constitute gross misconduct as
solely determined by the Company:

(i)           Any act involving fraud or dishonesty or breach of appropriate
regulations of competent authorities in relation to trading or dealing with
stocks, securities, investments and the like;
 
(ii)
The carrying out of any activity or the making of any statement which would
prejudice and/or reduce the good name and standing of the Company, Southern
Company or any of its affiliates or would bring any one of these into contempt,
ridicule or would reasonably shock or offend any community in which these
entities are located;

(iii)           Attendance at a Company worksite in a state of intoxication or
otherwise being found in possession on Company or any of its affiliates'
property of any prohibited drug or substance, possession of which would amount
to a criminal offense;
 
(iv)
Assault or other act of violence against any employee of the Company or other
person during the course of his employment; or

 
(v)
Conviction of any felony or misdemeanor involving moral turpitude.

 

3
 
 

--------------------------------------------------------------------------------

 
(f)           Transfer of Employment to a Southern Company Subsidiary or
Affiliate.  In the event that Employee's employment by the Company is terminated
after the Effective Date and Employee shall become immediately re-employed by an
affiliate of the Company, the Company may assign this Agreement to such
affiliate if agreed to by such entity, and such assignee shall become the
"Company" for all purposes hereunder.  If such subsidiary or affiliate does not
agree to accept such assignment, Employee shall be treated as vested in a “pro
rata amount” of the retention award set forth in Paragraph 1.  “Pro rata Amount”
shall mean the product of Retention Payment Amount times a fraction the
numerator of which is the number of days passing since January 1, 2011 and the
date Employee separates from service from the Company and the denominator of
which is 365.  The amount vested under this Paragraph 2(f) shall be paid on the
Scheduled Payment Date.
3.           Amendment and/or Termination of this Agreement. This Agreement
terminates when all amounts have been paid pursuant to Paragraph 2 to Employee
or his beneficiary.  Notwithstanding the preceding sentence, the Employee and
the Company may mutually agree to amend or terminate this Agreement prior to the
end of the one-year term only by written agreement signed by each party.
4.           Confidentiality. Employee represents and agrees that he will keep
all terms and provisions of this Agreement completely confidential, except for
possible disclosures to his legal and financial advisors and his spouse or to
the extent required by law, and Employee further agrees that he will not
disclose the terms, provisions or information contained in or concerning this
Agreement to anyone other than those persons named above, including, but not
limited to, any past, present or prospective employee or applicant for
employment with the Company or any affiliate of the Company.  This Agreement is
not intended in any way to proscribe Employee's right and ability to provide
information to any federal, state or local government in the lawful exercise of
such governments' governmental functions.
5.           Assignability.  Neither Employee, his estate, his beneficiaries nor
his legal representatives shall have any rights to commute, sell, assign,
transfer or otherwise convey the right to receive any payments hereunder, which
payments and the rights thereto are expressly declared to be nonassignable and
nontransferable.  Any attempt to assign or transfer the right to payments under
this Agreement shall be void and have no effect.
 
4
 
 

--------------------------------------------------------------------------------

 
 
6.           Unsecured General Creditor.  The Company shall neither reserve nor
specifically set aside funds for the payment of its obligations under this
Agreement, and such obligations shall be paid solely from the general assets of
the Company.  Notwithstanding that Employee may be entitled to receive payments
under the terms and conditions of this Agreement, the assets from which such
amounts may be paid shall at all times be subject to the claims of the Company's
creditors.
7.           No Effect on Other Arrangements.  It is expressly understood and
agreed that any payments made in accordance with this Agreement are in addition
to any other benefits or compensation to which Employee may be entitled or for
which he may be eligible, whether funded or unfunded, by reason of his
employment with the Company.
8.           Tax Withholding and Implications.  To the extent permitted under
Section 409A of the Internal Revenue Code, there shall be deducted from the
vested retention amount the amount of any tax owed by the Employee and required
by any governmental authority to be withheld and paid over by the Company to
such governmental authority for the account of the Employee.
9.           Compensation.  Any compensation paid to Employee pursuant to this
Agreement shall not be considered "compensation" as the term is defined in The
Southern Company Employee Savings Plan, or "earnings" as such term is defined in
The Southern Company Pension Plan.  Payments to Employee shall not be considered
wages, salaries or compensation under any other Company-sponsored employee
benefit plan.
10.           No Guarantee of Employment.  No provision of this Agreement shall
be construed to affect in any manner the existing rights of the Company to
suspend, terminate, alter or modify, whether or not for Cause, the employment
relationship of Employee and the Company.
11.           Governing Law.  This Agreement, and all its rights under it, shall
be governed by and construed in accordance with the laws of the State of
Georgia, without giving effect to principles of conflicts of laws.
 
5
 
 

--------------------------------------------------------------------------------

 
 
12.           Section 409A. The parties agree that the terms and provisions of
this Agreement will be construed and interpreted to the maximum extent permitted
in order to comply with Section 409A and the regulations promulgated
thereunder.  Neither the Employee nor the Company may accelerate any deferred
payment under this Agreement, except in compliance with Section 409A for such
events that include but may not be limited to a termination of the Agreement.


IN WITNESS WHEREOF, this Agreement has been executed by the parties first listed
above, this 1st day of February 2011.




 

 
 “COMPANY”
 
GEORGIA POWER COMPANY
By:     /s/W. Paul Bowers                                                
Its:     President & CEO                                                   
     
 “EMPLOYEE”
 
MICHAEL A. BROWN
/s/M. A. Brown                                                              
    

 